384 U.S. 210 (1966)
TOOMBS ET AL.
v.
FORTSON, SECRETARY OF STATE OF GEORGIA, ET AL.
No. 1205.
Supreme Court of United States.
Decided May 16, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Francis Shackelford, Edward S. White, Emmet J. Bondurant II, Israel Katz and Hamilton Lokey for appellants.
Arthur K. Bolton, Attorney General of Georgia, and E. Freeman Leverett, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.